Hoar, J.
This is an action of contract upon a promissory-note dated May 7th 1845, given by the defendant as a premium of insurance. The plaintiffs are an insurance company incorporated in the State of New York on the mutual principle; the contract of insurance, in consideration of which this note was given, was made in this commonwealth through an agent of the plaintiffs; and such agent had not, at the time of making such contract, complied with the provisions of the Eev. Sts c. 37, in relation to foreign insurance companies.
These facts are decisive of the case, and render a decision of any other points which were raised at the trial unnecessary The consideration of the note was a contract on the part of the insurance company, made by an agent, which he was prohibited from making by the laws of this commonwealth. The payee of the note could therefore maintain no action upon it. The provisions of the Rev. Sts. c. 37, § 40, were applicable to mutual insurance companies as well as others. Williams v. Cheney, 3 Gray, 222. Washington County Mut. Ins. Co. v. Dawes, 6 Gray, 379. Plaintiff’s exceptions overruled.